         Case 1:19-cv-02316-RC Document 92-1 Filed 05/21/21 Page 1 of 1




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                       )
                                                    )
       Plaintiffs                                   )
                                                    )   Case No: 19-CV-2316-RC
               v.                                   )
                                                    )   Re:
Antony John Blinken, in his Offiicial               )
       capacity as Secretary of State, et al.,      )
                                                    )
       Defendants                                   )


          [Proposed] Order To Join Michelle Boulton As Plaintiff In Intervention

      THE PLAINTIFFS MOVED IN COMBINATION to join Michelle Boulton as an

intervenor plaintiff. Michelle Boulton has filed a Motion For Leave To Intervene As A Plaintiff,

accompanied by a Complaint. Boulton notified the Plaintiffs regarding the denial of her

passport renewal application, Form DS-82. The renewal application was disapproved because

she did not identify with a Social Security Number on block 5 of the form, but instead placed the

words “Refused for religious reasons.”

      Boulton’s Complaint, provided with her motion to intervene, is appropriate for

consideration by the court. The Defendants were properly served (Rule 5) via Plaintiff

Carmichael who acted as the server through the CM/ECF filing system.

      THE CLERK SHALL amend the docket, adding Michelle Boulton as Plaintiff.

      IT IS HEREBY ORDERED


                                                 s/Rudolf Contreras
                                                 United States District Court Judge
